


Exhibit 10.01

 

July 31, 2003

 

Michael T. Masin

Vice Chairman and

    Chief Operating Officer

Citigroup Inc.

399 Park Avenue

New York, NY  10022

 

Dear Mike:

 

Reference is made to the letter dated October 7, 2002 (the “2002 Letter”)
relating to your employment with Citigroup Inc. (“Citigroup”).

 

This letter shall confirm that in light of the recent announcements regarding
Citigroup’s plan for CEO succession and the anticipated management
reorganization, you will have “Good Cause”, as defined in the 2002 Letter, to
terminate your employment with Citigroup, at any time after the effective date
of the appointment by the Board of a new Chief Operating Officer.  In order to
ensure a smooth transition, you have agreed to remain with Citigroup until
December 31, 2003, or such earlier date as we may mutually agree upon (the
“Termination Date”).  The terms and conditions of your termination of employment
shall be governed by the 2002 Letter, which shall remain in full force and
effect, except as specifically modified herein.

 

You will continue to receive your base salary at the current rate and will
remain eligible to participate in Citigroup’s employee benefit programs through
and until your Termination Date.  You will receive a cash incentive award for
the year 2003 having a pretax value of $6.8 million, which amount will be
subject to proration if your Termination Date occurs prior to December 31,
2003.  Payment of this cash incentive award will be deferred until April 1,
2004.  You will not be eligible to participate in the Capital Accumulation
Program with respect to this cash incentive award.

 

In consideration of Citigroup’s agreement to enter into a consulting agreement
with you following your Termination Date, on the terms and conditions described
below (“Consulting Agreement”), you agree to waive all rights to the payments
described in paragraph (1) under the heading “Termination of Employment” in the
2002 Letter.

 

Your receipt of the payments described above, in the 2002 Letter and pursuant to
the Consulting Agreement, will be subject to your execution (without
revocation), following the Termination Date, of a separation agreement and
general release, which will include confidentiality, non-disparagement and
non-solicitation provisions in standard form acceptable to the Company and its
counsel.

 

--------------------------------------------------------------------------------


 

The Consulting Agreement shall be in standard form acceptable to Citigroup and
its counsel, and shall contain the following provisions:

 

·              The Consulting Agreement shall have a term of two years following
the Termination Date (the “Term”), during which time you agree to provide
consulting services to senior management of Citigroup, as requested (the
“Services”).

 

·              You will be paid a base annual fee (“Base Consulting Fee”) for
the Services in the amount of $7.5 million, payable quarterly, in arrears,
during the Term.

 

·              You will be paid a supplemental annual fee (“Supplemental
Consulting Fee”) for the Services in the amount of $800,000 payable quarterly,
in arrears, during the Term. The Supplemental Consulting Fee will be subject to
adjustment, as mutually agreed, for Services related to special projects.

 

·              You may terminate the Consulting Agreement, for any reason, upon
thirty (30) days’ prior written notice to Citigroup, in which event (a) the Base
Consulting Fee for the remainder of the Term shall be accelerated and paid to
you in full in a lump sum as soon as practicable following termination of the
Consulting Agreement and (b) the Supplemental Consulting Fee shall be prorated
as of the date of termination of the Consulting Agreement, and any unpaid
portion of the prorated amount shall be paid to you as soon as practicable
following termination of the Consulting Agreement.

 

·              Citigroup may terminate the Consulting Agreement, in the event
you fail to provide the Services or breach any of the other terms of the
Consulting Agreement and such failure or breach has not been cured within ten
(10) days of receipt of written notice.  Upon such a termination (a) the Base
Consulting Fee for the remainder of the Term shall be accelerated and paid to
you in full in a lump sum as soon as practicable following termination of the
Consulting Agreement and (b) the Supplemental Consulting Fee shall be prorated
as of the date of termination of the Consulting Agreement, and any unpaid
portion of the prorated amount shall be paid to you as soon as practicable
following termination of the Consulting Agreement.

 

·              You will be permitted to pursue other business activities during
the Term, including accepting full-time or part-time employment and/or other
consulting assignments.  However, if you accept employment or a consulting
assignment during the Term with any of Goldman Sachs, Merrill Lynch, JP Morgan
Chase, Bank One or HSBC (or any successor company) the Consulting Agreement
shall automatically terminate, in which event (a) the Base Consulting Fee for
the remainder of the Term shall be accelerated and paid to you in full in a lump
sum as soon as practicable following termination of the Consulting Agreement and
(b) the Supplemental Consulting Fee shall be prorated as of the date of
termination of the Consulting

 

2

--------------------------------------------------------------------------------


 

Agreement, and any unpaid portion of the prorated amount shall be paid to you as
soon as practicable following termination of the Consulting Agreement.

 

·              During the Term, you will be provided with the use of an office
at your current location or at another location as mutually agreed and the
services of a full-time administrative assistant.

 

If the terms described herein are acceptable to you, please sign and return one
copy of this letter to me.  It has been a pleasure working with you and I wish
you the best of luck in your future endeavors.

 

 Sincerely,

 

/s/ Michael E. Schlein

 

Michael E. Schlein

 

ACCEPTED AND AGREED:

 

 

/s/ Michael T. Masin

 

August 4, 2003

Michael T. Masin

 

Date

 

3

--------------------------------------------------------------------------------

